FILED 

                                                                       AUG. 22, 2013 

                                                               In the Office of the Clerk of Court 

                                                             W A State Court of Appeals, Division III 





       IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON 

                          DIVISION THREE 


PROSSER HILL COALITION, LISA                )         No. 302415-111
WATTS-MCKEE, DANIEL SPISAK,                 )
JACQUELYN OLSON, JACK                       )
WILCOX, TOM WITFIELD, JANICE                )
WHITFIELD, ROBERT HEINEMANN,                )
MELANIE ZIMMERMAN, ROY                      )
WILSON, STEVE BIRD, RANDY                   )         PUBLISHED OPINION
SUNDERLAND, RICK OLSON, and                 )
CINDY PHILLIPS,                             )
                                            )
                    Respondents,            )
                    Cross-Appellants,       )
                                            )
             v.                             )
                                            )
COUNTY OF SPOKANE,                          )
SILVERBIRD LLC, and DENNIS P.               )
REED, DENNIS E. and DAWNA                   )
REED, husband and wife,                     )
                                            )
                    Appellants.             )

      BROWN, J. - After a public hearing before a county examiner, Spokane County

approved a conditional use permit (CUP) for a private airstrip requested by Silverbird

LLC, Dennis P. Reed, Dennis E. Reed and Dawna Reed (collectively Silverbird). But

based on insufficient public notice under the Spokane County Code (SCC), the superior
No. 30241-5-11 I
Prosser Hill Coalition, et al. v. County of Spokane, et al.


court, reviewing under chapter 36.70C RCW, the Land Use Petition Act (LUPA),

remanded for a new hearing. Petitioners are a coalition of neighbors: Prosser Hill

Coalition, Lisa Watts-McKee, Daniel Spisak, Jacquelyn Olson, Jack Wilcox, Tom

Whitfield, Janice Whitefield, Robert Heinemann, Melanie Zimmerman, Roy Wilson,

Steve Baird, Randy Sunderland, Rick Olson, and Cindy Phillips (collectively the

Coalition). The County and Silverbird jointly appeal, contending the superior court's

remand decision was error. We disagree, and additionally reject Silverbird's other

contentions that we dismiss because the Coalition failed to properly name the property

owners as parties and failed to issue a surnmons with their land use petition. We reject

the Coalition's cross appeal that the superior court erred in denying its cost bill request.

Accordingly, we affirm.

                                          FACTS

       On November 24, 2009, Silverbird submitted a CUP application to the County to

construct a private airstrip with a 2,500-foot long by 250-foot wide runway area. The

airstrip would extend across the southern portion of two parcels owned by Dennis E.

and Dawna Reed. Silverbird proposed the development of a series of high-end houses

and the permanent occupancy of the site by 15 aircraft. The site and the neighboring

lands are designated Rural Traditional in the County's comprehensive plan.

       On October 12, 2010, Silverbird mailed hearing notices to property owners within

400 feet of the site. Silverbird was required to post a notice of hearing sign "on the site

along the most heavily traveled street lying adjacent to the site." Spokane County Code



                                             2

No. 30241-5-111
Prosser Hill Coalition, et al. v. County of Spokane, et al.


(SCC) 13.700.106(2)(b). The site, however, does not abut a street. The two nearest

public roads are Cheney-Spokane and Jensen. The site is closest to Cheney-Spokane,

which is paved and a major thoroughfare. Silverbird, however, posted its notice sign on

Jensen Road, which is a dirt road that leads to Dennis E. and Dawna Reed's property.

Additionally, the hearing notices erroneously state the site is located "north and west of

Jensen Road." Board Record (BR) at 205-06. The site is actually north and west of

Cheney-Spokane Road. The hearing examiner denied the neighbors' request for a

continuance to correct the notice deficiencies and ruled the notice requirements were

met. 1

         During the CUP application hearing, several neighbors testified to their concerns

over noise, elevated accident potential, threats to safety, and degraded property values.

The hearing examiner granted the CUP on December 17, 2010, with conditions.

         The Coalition then filed a LUPA petition in the superior court, challenging the

hearing examiner's decision. The petition identified in its header the respondents as

Spokane County, Silverbird LLC, and Dennis P. Reed. The body of the LUPA petition

identified Dennis P. Reed's parents, Dennis E. and Dawna Reed, as owners of the

property as well. Copies of the LUPA petition were served on Spokane County, Dennis




       1 The parties dispute whether the notice sign posted on Jensen Road contained
an incorrect property description. At this court's request, the parties supplemented the
record to address this contention. Based on RAP 9.10, we accept the parties'
supplemental materials and deny Silverbird's post-oral argument motion to strike but
note that we are not permitted, and do not, engage in improper fact finding to the extent
contemplated by Silverbird.

                                              3

No. 30241-5-111 

Prosser Hill Coalition, et a/. v. County of Spokane, et a/. 



P. Reed, Dennis E. and Dawna Reed; but, the petition was not accompanied by a

summons.

       Recognizing its error, the Coalition moved to amend the captio'1 on January 19,

2011. Silverbird countered by filing a motion to dismiss the LUPA petition. The court

granted the motion to amend the caption and denied the motion to dismiss.

       Following a LUPA hearing, the trial court found that Silverbird erroneously placed

the notice sign on Jensen Road rather than the Cheney-Spokane Road, and listed an

inaccurate description of the property subject to the CUP application on the notices.

The court found these errors did not amount to harmless error. The court ordered the

matter remanded for a new hearing with appropriate public notice. The court declined

to rule on any of the substantive issues. The court denied the Coalition's cost bill, ruling

the Coalition was not a prevailing party because the court remanded versus ruling on

the merits of the matter.

       Silverbird appealed the court's orders denying the motion to dismiss, granting the

motion to amend the caption, and the remand order. The Coalition cross appealed the

court's cost bill denial.

                                         ANALYSIS

                               A. LUPA Petition Sufficiency
                                                                                               I
       The issue is whether the trial court erred in denying Silverbird's motion to dismiss

the Coalition's LUPA petition and allowing the Coalition to amend its caption. Silverbird

contends the amendment rendered the petition untimely. Silverbird contends the matter



                                              4

No. 30241-5-111
Prosser Hill Coalition, et al. v. County of Spokane, et al.


should have been dismissed because service was deficient because a summons did not

accompany the petition.

       We review an order regarding a motion to dismiss for manifest abuse of

discretion. Escude v. King County Public Hosp. Dist. No.2, 117 Wn. App. 183, 190,69

P.3d 895 (2003). Likewise, we review the denial of a motion to amend for abuse of

discretion. Karlberg v. Otten, 167 Wn. App. 522, 529,280 P.3d 1123 (2012). Abuse

occurs when the ruling is manifestly unreasonable or discretion was exercised on

untenable grounds. Id.

       A superior court hearing a LUPA petition acts in an appellate capacity with the

jurisdiction conferred by law. Conom   v. Snohomish County, 155 Wn.2d 154, 157, 118
P.3d 344 (2005). U[B]efore a superior court may exercise its appellate jurisdiction,

statutory procedural requirements must be satisfied. A court lacking jurisdiction must

enter an order of dismissal." Id. RCW 36.70C.040(2)(b)(ii) states, "a land use petition is

barred, and the court may not grant review, unless the petition is timely filed ... and

timely served on the following persons who shall be parties to the review of the land use

petition ... [e]ach person identified by name and address in the local jurisdiction's

written decision as an owner of the property at issue."

       In Quality Rock Prods., Inc. v. Thurston County, 126 Wn. App. 250, 265-66,108

P.3d 805 (2005), Division Two of this court held that where service is otherwise proper

under the civil rules, a party's failure to include the name of a necessary party in the

caption does not divest the superior court of jurisdiction absent demonstrated prejudice.



                                             5

No. 30241-5-111
Prosser Hill Coalition, et al. v. County of Spokane, et al.


In Quality Rock, other than omitting the necessary party in the petition's caption, the

party complied with the procedural requirements necessary to invoke the superior

court's appellate jurisdiction. Id. at 271-72.

       Quality Rock is persuasive. The Coalition's petition listed in its caption the

respondents as Spokane County, Silverbird LLC, and Dennis P. Reed. The body of the

LUPA petition, however, identified Dennis P. Reed's parents, Dennis E. and Dawna

Reed, as owners of the property in question. Copies of the LUPA petition were served

on Spokane County, Dennis P. Reed, Dennis E. and Dawna Reed; however, the

petition was not accompanied by a summons. Because Dennis E. Reed and Dawna

Reed were notified of the LUPA petition and they participated in the County

proceedings, Silverbird cannot establish prejudice resulting from the caption

amendment. Following Quality Rock, the Coalition's failure to include Dennis P, Reed's

parents' names in the caption does not divest the superior court of jurisdiction. The

Coalition complied with the procedural requirements necessary to invoke the superior

court's appellate jurisdiction. Id. at 271-72.

       Silverbird contends the petition should be dismissed because the date of the

amendment was over 21 days from the date of the land use decision. See RCW

36.70C.040(3) (a petition is timely if filed and served within 21 days of the land use

decision). But, CR 15(c) provides that an, "amendment relates back to the date of the

original pleading." Accordingly, the Coalition's subsequent amendment did not render

the petition untimely.                                                                    r



                                                 6
                                                                                          I
                                                                                          (
                                                                                          I
No. 30241-5-111
Prosser Hill Coalition, et a/. v. County of Spokane, et a/.


       Silverbird next urges us to adopt a requirement that a summons must

accompany the filing of a LUPA petition. Specifically, Silverbird contends LUPA and the

civil rules require a summons be filed to grant the court jurisdiction and that the failure to

file a summons is grounds for dismissal.

       As discussed above, RCW 36.70C.040 sets forth the procedure for commencing

review under LUPA, stating in part, "A land use petition is barred, and the court may not

grant review, unless the petition is timely filed with the court and timely served on the

[listed] persons." Regarding service, the statute states, "Service on the local jurisdiction

must be by delivery of a copy of the petition to the persons identified by or pursuant to

RCW 4.28.080 to receive service of process. Service on other parties must be in

accordance with the superior court civil rules or by first-class mail." RCW

36.70C.040(5).

       In interpreting a statute, it is our fundamental duty to ascertain and implement the

legislature's intent. United States Tobacco Sales & Mktg. Co. v. Dep't of Revenue, 96

Wn. App. 932, 938, 982 P.2d 652 (1999). A court must give meaning to every word and

interpret the statute as written. Enter. Leasing, Inc. v. City of Tacoma Fin. Dep't, 139

Wn.2d 546,552,988 P.2d 961 (1999). If two provisions conflict, courts must give

preference to the most specific statute. Bowles v. Wash. Dep't of Ret. Sys., 121 Wn.2d

52,78,847 P.2d 440 (1993).

       LUPA alone governs judicial review of land use decisions. Benchmark Land Co.

v. City of Battle Ground, 146 Wn.2d 685,693,49 P.3d 860 (2002). "[T]he plain                     f
                                                                                                 i
                                                                                                 i
                                                                                                 !
                                              7

                                                                                                 I
                                                                                                 i
No. 30241-5-111
Prosser Hill Coalition, et al.    v.   County of Spokane, et al.


language of the ... LUPA provisions governs." Mellish              v.   Frog Mountain Pet Care, 154

Wn. App. 395,405,225 P.3d 439 (2010). Nothing in LUPA requires the filing of a

summons. Indeed, the purpose of a summons is to give notice and provide an

opportunity to answer. Sprincin King St. Pariners v. Sound Conditioning Club, Inc., 84

Wn. App. 56,60,925 P.2d 217 (1996). As discussed in Quality Rock, ItCR 4(b)'s

directive that the summons provide notice and warn of potential default can be

inapplicable in the LUPA context." 126 Wn. App. at 265. The court further noted that

although the timing and service requirements are jurisdictional, the failure to strictly

comply with the procedures of the civil rules will not invalidate a LUPA proceeding. Id.

at 271. While courts have strictly construed the timing and parties that must be served

in a LUPA proceeding, the courts have not elevated other procedural requirements to a

"jurisdictional threshold." Id.

       Here, the LUPA petition was filed with the county's auditor's office and

surrounding neighbors by first class mail as prescribed by RCW 36.70C.040(5). This

sufficiently invoked the court's jurisdiction. Silverbird's argument that a summons must

accompany the petition is not supported by law. We are not persuaded to extend the

summons requirement here.

                                          B. Improper Notice

       The issue is whether the trial court erred in remanding the matter to the hearing

examiner based on improper notice. Silverbird contends notice was sufficient to provide

the neighboring property owners an opportunity to be heard.
                                                                                                      I
                                                                                                      i
                                                   8	
                                                                                                      I
                                                                                                      l
                                                                                                      f
No. 30241-5-111 

Prosser Hill Coalition, et al. v. County of Spokane, et al. 



       RCW 36.70C.140 outlines three possible responses for a reviewing court when

considering a hearing examiner's decision: "The court may affirm or reverse the land

use decision under review or remand it for modification or further proceedings." "When

reviewing a superior court's decision on a land use petition, the appellate court stands in

the shoes of the superior court." Citizens to Pres. Pioneer Park, LLC v. City of Mercer

Island, 106 Wn. App. 461,470,24 P.3d 1079 (2001). In the context of administrative

review, the court of appeals reviews the administrative agency action, not the superior

court record. J.L. Storedahl & Sons, Inc. v. Cowlitz County, 125 Wn. App. 1,6,103

P.3d 802 (2004). This standard applies with equal force in the context of a LUPA

decision. Wellington River Hollow, LLC v. King County, 121 Wn. App. 224, 230, 54

P.3d 213 (2002).

      The SCC sets the procedure for review of project permits in Spokane County.

Regarding notice, SCC 13.700.106(2)(b) requires an applicant to post a notice of

hearing sign "on the site along the most heavily traveled street lying adjacent to the

site." Additionally, SCC 13.700.1 06(2)(a) and (c) requires neighboring property owners

to receive written notice and for notice to be published in the newspaper. This notice

must contain the, "project location, vicinity and address and parcel number, if

applicable." SCC 13.70.104(5).

      We review statutory interpretation questions de novo. Estate of Haselwood v.

Bremerton Ice Arena, Inc., 166 Wn.2d 489,497,210 P.3d 308 (2009). We discern plain

meaning from the ordinary meaning of the language at issue, the context of the statute



                                              9

No. 30241-5-111
Prosser Hill Coalition, et al. v. County of Spokane, et al.


in which that provision is found, related provisions, and the statutory scheme as a

"whole." State v. Engel, 166 Wn.2d 572, 578, 210 P.3d 1007 (2009).

       Here, the proposed airstrip is not adjacent to a road; however, the two nearest

roads are Spokane-Cheney, a paved, thoroughfare in the area; and Jensen, a dirt road

that leads to a long driveway that services Dennis E. and Dawna Reed's property. SCC

13.700.1 06(2)(b) states that notice must be posted "along the most heavily traveled

street." We give effect to a statute's plain meaning. Dep't of Ecology v. Campbell &

Gwinn, LLC, 146 Wn.2d 1,9-10,43 P.3d 4 (2002). The plain meaning of most heavily

traveled would be a paved, thoroughfare instead of a dirt road leading to a private

residence. Moreover, SCC 13.700.1 06(2)(a) and (c) requires neighbors to receive

written notice and the public to receive notice via the newspaper. Both of these

methods of notice erroneously state that the site is located "north and west of Jensen

Road." BR at 205-06. The site is actually north and west of Cheney-Spokane Road.

       While the hearing examiner ruled the notice requirements were met because

nothing indicated neighboring property owners were confused or did not receive notice,

it is difficult to measure the impact the faulty notice had on concerned individuals. In

other words, it is difficult to prove a negative. "One purpose of specific statutory

requirements for public notice of an impending land use decision is to ensure that the

decision makers receive enough information from those who may be affected by the

action to make an intelligent decision." Prekeges v. King County. 98 Wn. App. 275.




                                             10 

No. 30241-5-111
Prosser Hill Coalition, et al. v. County of Spokane, et al.


281,990 P.2d 405 (1999). The defective notice undermines the information-gathering

process.

       By comparison, in Stritzel v. Smith, 20 Wn. App. 218, 220-21, 579 P.2d 404

(1978), a landowner brought an action to reclaim land that had been sold at a tax sale.

The court ordered the tax foreclosure deeds set aside because there had been only 9

days' posting of public notice of the tax sale, not 10 days as required by the tax sale

statute. The court held in Stritzel that strict compliance with the posting requirement

was necessary to protect the landowner's interest in having as many bidders at the sale

as possible, and to guarantee him a fixed number of days to redeem the property before

the sale. Stritzel, 20 Wn. App. at 221.

      A neighboring landowner should be afforded a fair opportunity to be heard. See

Gardner v. Pierce County Board of Commissioners, 27 Wn. App. 241, 243-44, 617 P.2d

743 (1980) (court tolled the time period to appeal a land use decision when the lack of

public notice deprived a neighboring landowner of a fair opportunity to be heard). Even

applying the lesser standard of substantial compliance, U[t]he key to achieving

substantial compliance with a procedural statute is the satisfaction of the substance

essential to the purpose of the statute." Prekeges, 98 Wn. App. at 280. Posting a sign

contrary to the municipalities' placement requirement and to provide notice with the

wrong property description is not within the substantial compliance standard.

      In sum, because the notice sign was not posted near the required street and

notice did not contain the correct property description, as required by the clear language



                                             11 

    ,
1
i
~
i       No. 30241-5-111
1
I
        Prosser Hill Coalition, et al. v. County of Spokane, et al.
,
1


J       of SCC 13.70.104(5) and SCC 13.700.106(2)(b). the trial court did not err in remanding

j       the matter to the hearing examiner.

I
I
                                        C. Conditional Use Permit

               Silverbird contends the CUP was properly granted while the Coalition contends

        the hearing examiner failed to consider noise, safety risks, and impacts to property

        value when granting the CUP. The trial court did not reach these issues, and neither do

        we. Based on the disposition above (affirming the court's remand for proper notice and

        hearing), any discussion by this court regarding the substantive issues would amount to

        an advisory opinion, which is disfavored by courts. State v. Norby. 122 Wn.2d 258.269,

        858 P.2d 210 (1993). Moreover, the trial court did not rule on the substantive issues.

        Under RCW 36.70C.040(1), the LUPA appellate process requires review first by the

        superior court. Thus, it would be premature for us to rule on the substantive issues.

                                       D. Costs and Attorney Fees

               On cross review, the Coalition contends it was the prevailing party below and

        should have been awarded costs under RCW 4.84.030.

              We review a decision to award or deny costs for an abuse of discretion.

        Highland Sch. Dist. No. 203 v. Racy, 149 Wn. App. 307, 312, 202 P.3d 1024 (2009).

        "Discretion is abused when it is exercised on untenable grounds or for untenable

        reasons." Id. Under RCW 4.84.030, "[i]n any action in the superior court of Washington

        the prevailing party shall be entitled to his or her costs and disbursements." U[T]he

        determination of who is a prevailing party depends upon who is the substantially
                                                                                                  !
                                                                                                  i
                                                                                                  i
                                                     12
                                                                                                  I
                                                                                                  f
                                                                                                  I
No. 30241-5-111
Prosser Hill Coalition, et al. v. County of Spokane, et al.


prevailing party, and this question depends upon the extent of the relief afforded the

parties." Riss v. Angel, 131 Wn.2d 612, 634, 934 P.2d 669 (1997).

       The superior court remanded on a procedural defect. While the Coalition pOinted

out the deficiency in its LUPA petition, the remand did not provide its affirmative relief.

By comparison, in Ennis v. Ring, 56 Wn.2d 465,473,341 P.2d 885 (1959), a case

involving the denial of costs after an appeal court ordered a retrial, the court held, "In

the event of a retrial the determination of who is the prevailing party must await the

outcome of the second trial." Because the Coalition is not the substantially prevailing

party, the superior court properly denied its request for costs.

       Both Silverbird and the Coalition request attorney fees on appeal in their reply

briefs. Under RAP 18.1 (b), a party requesting attorney fees, "must devote a section of

its opening brief to the request." Since neither party complied with this rule, their

requests should be denied.

       Affirmed.




                                                         Brown, J.

WE CONCUR:



  ~.lJ(J;j
Siddoway, A.C.J.                                         Kulik, J.




                                             13